Citation Nr: 0725794	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  04-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from May 1987 to June 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2003 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which, in pertinent part, denied 
service connection for hearing loss and granted service 
connection for PTSD, assigning a 10 percent rating, effective 
April 9, 2002.  

The veteran was scheduled for a Travel Board hearing in 
February 2005, but he did not appear or indicate any desire 
to reschedule.  When the veteran's appeal was most recently 
before the Board in December 2006, it was remanded for 
further development by the originating agency.  The case has 
been returned to the Board for further appellate action.  

Unfortunately, due to problems with the veteran's mailing 
address and apparent problems with notification, the appeal 
must once again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Board notes that the claim was remanded in December 2006 
for additional development, to include VA examinations to 
determine the severity of the veteran's PTSD and to determine 
the nature, etiology, severity, and date of onset of any 
hearing loss.  

Correspondence mailed to the veteran thereafter includes a 
VCAA letter, notification of the requested examinations, a 
supplemental statement of the case (SSOC), and a follow-up 
letter regarding the veteran's failure to appear for the 
scheduled exams.  Review of the record reflects that these 
letters were sent to two different addresses.  While no 
particular correspondence was ever returned as undeliverable, 
there appears to be some confusion as to the veteran's 
current address.  The veteran failed to report for scheduled 
examinations in February 2007.  

It is unclear as to whether the above notification letters 
were received by the veteran.  The veteran's representative 
has indicated that there has been a problem with the 
veteran's mailing addresses and he has asked that the Board 
direct appropriate development in this case, including re-
issuing correspondence to the veteran at his appropriate 
address.  

Under the circumstances involving the likelihood that the 
veteran did not receive critical correspondence from VA, this 
matter should once again be remanded to afford the veteran 
the opportunity to take part in all development directed in 
the prior Board Remand.  A remand by the Board confers upon 
the veteran, as a matter of law, the right to compliance with 
the remand instructions, and imposes upon the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Here, the Board finds that Stegall requires that this case be 
remanded again to the RO to obtain appropriate examinations 
at an appropriate VA medical facility as previously ordered.  

NOTE:  The veteran is hereby notified that failure to report 
to any such scheduled examination, without good cause, may 
well result in a denial of the claims for service connection 
and for an increased rating.  It is noted that claims arising 
out of an original claim for service connection will be 
adjudicated on the basis of the current record.  Claims for 
an increased rating will be denied if additional exam is 
needed to determine current severity and the veteran fails to 
report without good cause.  See 38 C.F.R. § 3.655 (2006).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member. If the veteran fails to report to 
any scheduled examination(s), the RO should obtain and 
associate with the claims file copy(ies) of the notice(s) of 
the examination(s) sent to him by the pertinent VA medical 
facility.

In this case, the first action taken should be to obtain the 
appropriate additional information necessary to verify the 
veteran's current address.  Thereafter, the development 
requested in the 2006 Remand must be attempted again.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran, his representative, 
and/or any appropriate source should be 
contacted to determine the current address 
of the veteran.  Any response received 
should be associated with the claims file.  

2.  After completion of the above to the 
extent possible, the development requested 
in the Board's December 2006 remand must 
be attempted again.  All correspondence 
should be sent to the veteran's verified 
address as per determined by development 
under #1.  The development requested in 
2006, and again now, is as follows:  

3.  Review the claims file and ensure that 
all notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), including notice 
requirements, pursuant to Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

4.  Re-schedule the veteran for a VA 
examination to determine the severity of 
his PTSD.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should review the claims file prior to the 
examination of the veteran.  Specifically, 
the examiner should assess the level of 
the veteran's social and occupational 
impairment as a result of his PTSD.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

5.  Re-schedule the veteran for a VA 
examination to determine the nature, 
etiology, severity, and date of onset of 
any hearing loss disability.  The claims 
folder must be made available to the 
examiner for review before the 
examination.  The examiner should review 
the claims file prior to the examination 
of the veteran.  Specifically, the 
examiner should provide an opinion as to 
whether it is very likely, as likely as 
not, or highly unlikely, that the veteran 
has any current hearing loss related to 
acoustic trauma in service.

The examiner must provide in detail the 
reasons and bases for any medical opinions 
given.  If it is not feasible to answer a 
particular question or follow a particular 
instruction, the examiner should so 
indicate and provide an explanation.

6.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claims and re-evaluate the 
appropriate effective date for any award 
of benefits.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a SSOC.  The SSOC must notify 
the veteran of all relevant actions taken 
on his claims for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

